This action was brought by the defendant in error against the plaintiffs in error to try title to two sections of school land. The plaintiffs in error are the administrator of the estate of C.W. Knapp, deceased, and the widow and heirs of the decedent. The plaintiff in the trial court recovered a judgment there for the lands, and this judgment was affirmed upon appeal.
The plaintiff claimed as a purchaser the sections in controversy, under the statutes which authorized the sale of the school lands of the state, and, upon the trial, adduced evidence to show that he had settled in good faith upon one of the sections, and proved that on the 17th day of December, 1901, he made application to purchase the two sections and complied with all the requisites of the law to make him a purchaser. These applications were endorsed, "Rejected, December 23, 1901. Charles Rogan, Commissioner." In order to show that the sections were unsold and had been duly classified and appraised and placed upon the market, he offered in evidence a list of the school lands of Coke County showing their classification and appraisement, which was certified as such by the commissioner of the general land office on May 1, 1901, and which had been sent to the county clerk of Coke County as required by law; but offered only a part of the certificate. The sections in controversy appeared upon the list; but opposite the number of each of them and upon the same line in a column under the head of "remarks," appeared the following: "C.W. Knapp, 8-30-99." We will here set out the whole certificate embracing in brackets the *Page 402 
part not offered: "I, Charles Rogan, commissioner of the general land office of the State of Texas, hereby certify that the foregoing 24 pages contain a true and correct list of all the school lands situated in Coke County, Texas, and that the same contains a correct classification and valuation, as shown on the records of the general land office, and that the same is a correct and revised list of all unsold school lands therein. [I further certify that where there is a name and date given under the head of "Remarks," it signifies the time when and to whom the section or part of section was patented or sold, and that said sale is still in good standing.] Given under my hand and seal of office at Austin, Texas, this 1st day of May, A.D. 1901." Now it may be that if in an instrument of this character two statements were included relating to different matters, one of which in no manner qualified the other, one might be offered in evidence, without including the other. But we know of no authority that permits the garbling of a writing by allowing the introduction of only a part thereof so as to pervert its true meaning, and thereby to give it a construction directly contradictory of that which was intended. Taking the table and the entire certificate, they relate to the school lands of Coke County, both those sold and those unsold. The part of the certificate omitted and not offered, shows as plainly as words can show, that the two sections in controversy had been sold and that the sale was in good standing. The object of the commissioner of the general land office in sending down his classification and appraisement seems to have been to show the status of all the school lands in the county. To indicate on the same sheet what lands had been sold and to whom may have subserved a useful purpose. But let us concede for the sake of argument, that the law did not contemplate that the commissioner should do this; the fact remains, that this is what he has done. The part of the certificate omitted was intended to show, and did show beyond all question, that the lands in controversy had been sold and were not upon the market. The certificate taken altogether relates to the same matter, and one part is explanatory of the other. It is therefore "one and inseparable." In the Algernon Sidney case (9 How. State Trials, 999), the defendant arguing in his own behalf and referring to the passage of the scripture which reads: "The fool has said in his heart: there is no God," said: "My lord, if you will take scripture by pieces you will make all the penmen of the scripture blasphemous; you may accuse David of saying, `there is no God,'" etc., to which the Lord Chief Justice replied: "Look you Mr. Sidney, if there be any part of it that explains the sense of it, you shall have it read." The part of the certificate which was omitted "explains the sense" of that which had gone before. Therefore the objection interposed on behalf of the defendants that it was not competent to read a part without reading the whole should have been sustained.
We are also of the opinion that since the plaintiff was suing upon an application to purchase, which had been rejected by the commissioner, he should have shown that his application was wrongfully refused. It is a familiar rule that the action of an officer is presumed to be right until the contrary is shown, and that this rule applies to the commissioner of the general land office has been frequently held by this court. *Page 403 
In the case of Jones v. Wright (12 Texas Ct. Rep., 110), Mr. Justice Williams, speaking for the court in reference to a rejected application, says: "The reason for the rejection was the existence of a prior sale to the defendant, which was a valid and legal reason, unless such sale is shown to be void. As it was made and recognized by the officers of the government entrusted with such matters, and as defendant is in possession and enjoyment of the land under it, the presumption is that it is valid until the contrary affirmatively appears, and the plaintiff has the burden of proof to show its invalidity." Citing Boaz v. Powell, 96 Tex. 3.
For the reasons indicated, the judgment is reversed and the cause remanded.
Reversed and remanded.